Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both carvings [0022] in Fig. 20 and structure on the outside of the skirt of the closure in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because "slide" in [0018] should have a reference number for clarity.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The structure of carvings using reference 20 is depicted as two different structures from figure 1 and 2, and it is unclear the bounds of the structure to be construed as the carvings of claim 4;
A slide is left without reference in the drawings and unclear the bounds of the structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a plurality of holes" in first and second line of the last stanza. It is unclear where this structure is located in the claimed device. The specification discloses two separate location for this structure of “a plurality of holes” found in “shape of ring nut 9 provided with a plurality 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 5893475). 

    PNG
    media_image1.png
    430
    323
    media_image1.png
    Greyscale
Regarding Claim 1, May teaches Plastic bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) equipped with a tamper-proof device (Fig. 3 “10” [col. 1 line 48]) after its opening, comprising a neck (Fig. 3 “5”) and a cap (Fig. 3 “4”), also in plastic ([col. 2 lines 28-29]), with corresponding screw threads (Fig. 1 “6” and “7” [col. 2 lines 34-43]), a skirt (Fig. 1 “8”) of the cap having a central symmetry axis (Fig. 1 annotated), at least a slide (Fig. 3 “16”) in the skirt (Fig. 1 “8”), a pin (Fig. 3 “10”) manually slidable in the slide (Fig. 3 “16”) along a sliding direction parallel to the central symmetry axis (Fig. 1 annotated) of the cap (Fig. 3 [col. 1 lines 49-53]), the pin (Fig. 2 “10”) having a weakened section in the direction of its length ([col. 3 lines 20-22]), an arrow-tip end (Fig. 3 “11”), and an elongated projection (Fig. 3 “10”) for the manual sliding of the pin (Fig. 3 “10”) in the slide (Fig. 3 “16”), characterized in that the pin (Fig. 3 “10”) is insertable in one of a plurality of holes (Fig. 3 and 4 “12”) intended to receive and retain (Fig. 3 [col. 3lines 18-22]) the arrow-tip (Fig. 3 “11”) end of the pin (Fig. 3 “10”), said one of the plurality of holes (Fig. 3 and 4 “12”) preventing the release of the pin (Fig. 3 “10”) except by breakage of the weakened tract of the pin (Fig. 3 “11” [col. lines 28-29) during the rotation of the cap (Fig. 3 “4”) in an attempt of opening the bottle (Fig. 3 “2”[col. 3lines 18-25]).

Regarding Claim 2, May teaches Bottle according (Fig. 1 “2” of “1” [col. 2 lines 28-29]) to claim 1, characterized in that the plurality of holes (Fig. 3 and 4 “12”) is provided in a ring nut (Fig. 3 “9”) of the cap (Fig. 3 “4”) below its screw threads (Fig. 3 “7”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over May (US '475) in view of Nicolas (EP 1104064).
Regarding Claim 3, May teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) according to claim 2, characterized in that each hole of the plurality of holes (Fig. 3 and 4 “12”) of the ring nut (Fig. 3 “9”) … the arrow-tip end (Fig. 3 “11”).  
May does not teach an inlet tapered downwards to retain … end.
Nicolas teaches  a container locked with pins. Nicolas further teaches an inlet tapered downwards (Fig. 15 “54” [0074]) to retain (Fig. 15 [0073])… end (Fig. 15 “50”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Nicolas to include “54” which is used to engage and keep “50” connected to “11” (Nicolas) to “12” of “4” and its connection with “11” of May to create “a sufficiently firm and secure connection” (Nicolas [0015]).

Regarding Claim 4, the combination teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29) according to claim 3, characterized in that the inlet (Fig. 15 “54” [0074] ‘064) has carvings ([0075] ‘064) to increase its flexibility ([0075] ‘064) during the insertion of the arrow-tip (Fig. 3 “11”) end (Fig. 15 “50” ‘064).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over May (US '475) in view of Falcone (US 4989739), in further view of Nicolas (US ‘064).
Regarding Claim 5, May teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) according to claim 1, characterized in that the plurality of holes (Fig. 3 and 4 “12”).
May does not teach made tapered downwards and passing through a circumferential projection on the bottle neck.
Falcone teaches screw-on child resistant closure with tamper evident devices. Falcone further teaches passing (Fig. “20”) through a circumferential projection (Fig. 1 “18”) on the bottle neck (Fig. 1 “14”).

Falcone does not teach made tapered downwards.
Nicolas teaches made tapered downwards (Fig. 15 “54” [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified May-Falcone to incorporate the teachings of Nicolas to include “54” which is used to engage and keep “50” connected to “11” (Nicolas) to “20” of “ 18” (Falcone) on “5” (May) and its connection with “11” of May to create “a sufficiently firm and secure connection” (Nicolas [0015]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over May (US '475) in view of Morris, Jr. (US 8286819).
Regarding Claim 6, May teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) according to claim 1, characterized in that the slide (Fig. 3 “16”) of the pin (Fig. 3 “10”) is contained inside a convex band (Fig. 3 “16”) joined to the skirt (Fig. 1 “8”) of the cap (Fig. 3 “4”).
May does not teach includes a retaining ring.
Morris, Jr. teaches a threaded container and lid with locking mechanism. Morris, Jr. further teaches includes a retaining ring (Fig. 2 “projections 66,68,70,72” form around the “58” to keep it housed in “60” [col. 4 lines 6-8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified May to incorporate the teachings of Morris, Jr. to include the projections of “66,68,70,72” of “60” to retain “58” (Morris, JR.) to the “16” of “4” which retains “10” (May) to maintain the slide in the housing once the connection between locking mechanisms is broken (Morris, JR. [col. 2 lines 14-23]).


    PNG
    media_image2.png
    534
    718
    media_image2.png
    Greyscale
Regarding Claim 7, the combination teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) according to claim 6, wherein the convex band (Fig. 3 “16”) has a cutout (Fig. 3 annotated) for the elongated projection (Fig. 3 “10”) of the pin (Fig. 3 “10”), the cutout (Fig. 3 annotated) having a lower end (Fig. 3 “13”) acting as a stop for the pin (Fig. 3 “10”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over May (US '475)-Morris, Jr. (US '819) in view of Young (US 20160264326).
Regarding Claim 8, the combination teaches Bottle (Fig. 1 “2” of “1” [col. 2 lines 28-29]) according to claim 7, wherein the pin (Fig. 3 “10”) … engages at resting position said retaining ring (Fig. 2 “projections 66,68,70,72” form around the “58” to keep it housed in “60” [col. 4 lines 6-8]), before the manual sliding of the pin (Fig. 3 “10”).
The combination does not teach an enlarged tract. 
Young teaches a locking mechanism of a pin and slot. Young further teaches an enlarged tract (Fig. 2 and 3 “12” [0018, 19] where “12” abuts “20” to keep “9” from moving to far down “10”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified May-Morris, Jr. to incorporate the teachings of Young to include “12” of “11” engaging with “20” of “10” (Young) to “10” of May which engages with “66,68,70,72” (Morris, JR.) of “16” May to prevent removal (Young [0018,19]) through the direction of insertion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barriac teaches a closure with tab indication of opening;
Morris, Jr. teaches a container assembly with a lid and locking mechanism that slides;
Walker teaches a cap cover and container with frangible pins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736